DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 25, 2022 has been entered.
Election/Restrictions
Claims 11-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 7, 2018.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Butcher et al. (U.S. PGUB. 2004/0106245 A1) in view of Xiao et al. (U.S. PGPUB. 2009/0078927 A1) and Chen et al. (U.S. PGPUB. 2004/0175848 A1)
INDEPENDENT CLAIM 1:
Regarding claim 1, Butcher et al. teach a method for fabricating three-dimensional structures using macro pre-patterns, the method essentially consisting of the steps of: (a) depositing a target material on a substrate having macro pre-patterns formed thereon, said macro pre-patterns having a top surface and side surface; and (b) depositing a single layer of the target material on the side surface of the macro pre-patterns by etching, thereby fabricating said nanostructures, wherein the target material is selected from the group consisting of gold, platinum, silver, copper, aluminum, nickel, iron, titanium, molybdenum, chromium, indium tin oxide (ITO), and mixtures thereof; and wherein the single layer of target material is not deposited on the top surface of the macro pre-patterns.  (Paragraphs 0010-0018; Figs. 1-5 – 
[0014] Referring to FIG. 3, exposed portions 26 of first electrode 18 are then removed preferably by plasma sputtering using standard reactive ion etching (RIE) processing using mask layer 22 as a sputter etch mask. During the sputtering process, a portion of the electrically conductive molecules released from exposed portions 26 of first electrode 18 deposits on the sidewalls of mask layer 22, thus forming an electrically conductive veil 28 in electrical contact with the remaining portion of first electrode 18. Veil 28 may also form along the sidewalls of photoresist layer 24….It also will be appreciated that, while plasma sputtering is the preferred process for removing exposed portions 26 of first electrode 18, any suitable method for removing exposed portions 26 of first electrode 18 while also forming veil 28 along the sidewalls of mask layer 22 may also be used. Such methods may include, for example, ion milling and inert gas sputter etching.  Aluminum is the material deposited on the sidewall because the electrode materials is being sputtered to the sidewall.)
	The difference between Butcher et al. and the present claims is that nanometer size structures is not discussed (Claim 1) and the single layer of material deposited to a thickness of 15 nm or less is not discussed (Claim 1).
	Regarding the nanometer size structures (Claim 1), Xiao et al. teach utilizing sub-100 nm size MTJs.  It therefore would have been obvious to have modified Butcher et al. by utilizing sub-100 nm size MTJs as taught by Chen et al.
	Regarding the single layer of material deposited to a  thickness of 15nm or less (Claim 1), Chen et al. teach utilizing a veil having a thickness of a few angstroms (i.e. 2 angstroms is 0.2 nm) (Paragraph 0061)
INDEPENDENT CLAIM 2:
	Regarding claim 2, Butcher et al. teach a method of fabricating three-dimensional structures using macro pre-patterns, the method essentially consisting of the steps of: (a) depositing a target material on a substrate and forming macro pre-patterns, said macro pre-patterns having a top surface and side surface; and (b) depositing a single layer of the target material on the side surface of the macro pre-patterns by etching, thereby fabricating said structures, wherein the target material is selected from the group consisting of gold, platinum, silver, copper, aluminum, nickel, iron, titanium, molybdenum, chromium, indium tin oxide (ITO), and mixtures thereof; and wherein the single layer of target material is not deposited on the top surface of the macro pre-patterns. .  (Paragraphs 0010-0018; Figs. 1-5 – 
[0014] Referring to FIG. 3, exposed portions 26 of first electrode 18 are then removed preferably by plasma sputtering using standard reactive ion etching (RIE) processing using mask layer 22 as a sputter etch mask. During the sputtering process, a portion of the electrically conductive molecules released from exposed portions 26 of first electrode 18 deposits on the sidewalls of mask layer 22, thus forming an electrically conductive veil 28 in electrical contact with the remaining portion of first electrode 18. Veil 28 may also form along the sidewalls of photoresist layer 24….It also will be appreciated that, while plasma sputtering is the preferred process for removing exposed portions 26 of first electrode 18, any suitable method for removing exposed portions 26 of first electrode 18 while also forming veil 28 along the sidewalls of mask layer 22 may also be used. Such methods may include, for example, ion milling and inert gas sputter etching.  Aluminum is the material deposited on the sidewall because the electrode materials is being sputtered to the sidewall.)
	The difference between Butcher et al. and the present claims is that nanometer size structures is not discussed (Claim 1) and the single layer of material deposited to a thickness of 15 nm or less is not discussed (Claim 1).
	Regarding the nanometer size structures (Claim 1), Xiao et al. teach utilizing sub-100 nm size MTJs.  It therefore would have been obvious to have modified Butcher et al. by utilizing sub-100 nm size MTJs as taught by Chen et al.
	Regarding the single layer of material deposited to a  thickness of 15nm or less (Claim 1), Chen et al. teach utilizing a veil having a thickness of a few angstroms (i.e. 2 angstroms is 0.2 nm) (Paragraph 0061)
DEPENDENT CLAIM 3:
	Regarding claim 3, Butcher et al. teach removing the macro-prepatterns.  (Paragraph 0016)
DEPENDENT CLAIM 4:
	Regarding claim 4, Butcher et al. teach wherein the macro pre-patterns are obtained by depositing a macro pre-pattern material on a substrate and carrying out a lithography process or an imprinting process.  (Paragraph 0013)
DEPENDENT CLAIM 6:
	Regarding claim 6, Butcher et al. teach wherein the substrate is selected from the group consisting of polyethylene terephthalate, polyacylate, polyethylene, quartz, glass, silicon, silicon oxide and mixtures thereof.  (Paragraph 0022 – any substrate)
DEPENDENT CLAIM 7:
Regarding claim 7, Butcher et al. teach wherein the pre-pattern material is selected from the group consisting of polystyrene, chitosan, polyvinyl alcohol, polymethylmethacrylate,  photoresist and mixtures thereof.  (Paragraph 0013)


DEPENDENT CLAIM 8:
	Regarding claim 8, Butcher et al. teach the etching being milling or sputtering.  (Paragraph 0014)
DEPENDENT CLAIM 10:
	Butcher et al. teach further comprising a step of forming a pattern protective layer after the step (c) of removing the macro pre-patterns.  (Paragraph 0018)
	The motivation for utilizing the features of Xiao et al. is that it allows for producing MTJs.  (See Abstract)
The motivation for utilizing the features of Chen et al. is that it allows for producing MTJs.  (Paragraph 0072)
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Butcher et al. by utilizing the features of Xiao et a. and Chen et al. because it allows for producing MTJs.
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Butcher et al. in view of Xiao et al. and Chen et al. as applied to claims 1-4, 6-8 and 10 above, and further in view of Yamaguchi et al. (U.S. Pat. 4,983,540).
DEPENDENT CLAIM 9:
Regarding claim 9, Yamaguchi et al. teach the pressure to be 0.001 mTorr (Column 7 line 61 which is close to Applicant’s range - i.e. a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Carp, of America v. Banner, 778 F.2d 775, 783, 227 L{SPQ 773, 779 (Fed. Cir. 1985) and the acceleration to be about 0.1 eV (i.e. “about” 0.1 eV is close to Applicant’s 100 eV- Column 4 line 54 - ie. a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed, Cir. 1985)).
The motivation for utilizing the features of Yamaguchi et al. is that it allows for
manufacturing with speed and high precision. (See Abstract)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the
invention was made to have utilized the features of Yamaguchi et al. because it allows for
manufacturing with speed and high precision.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
October 17, 2022